 



Exhibit 10.1
FIRST AMENDMENT TO DISTRIBUTION AGREEMENT
THIS FIRST AMENDMENT TO DISTRIBUTION AGREEMENT (the “First Amendment”) is made
this 14th day of December 2007 by and between ETHICON ENDO-SURGERY, INC., an
Ohio corporation, and NEOPROBE CORPORATION, a Delaware corporation.
     WHEREAS, the parties hereto are parties to a Distribution Agreement dated
September 28, 1999 (the “Agreement”); and
     WHEREAS, the parties desire to amend the Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.
2. The term of this First Amendment shall commence on January 1, 2009 and shall
terminate on December 31, 2013, unless the Agreement and this First Amendment
are sooner terminated as provided in the Agreement. Within ten (10) business
days of execution of this First Amendment, Ethicon shall pay Neoprobe Five
Hundred Thousand US Dollars (US$500,000) as consideration for extending the term
of the Agreement and as reimbursement for research and development work
performed by Neoprobe.
3. Article 2 of the Agreement is hereby amended to include the following
definitions:
     2.21 “Field” shall mean all intraoperative or imaging medical applications
related to the use of hand-held instruments or devices in radiation detection
procedures for the diagnostic treatment of oncology.
     2.22 “System” shall mean a combination of a control unit and a probe
consisting of either a neo2000 model 2200 Control Unit used in connection with a
reusable model 1017 14mm probe or one (1) model 1100 or model 1101 Bluetooth
probe and shall include all standard accessories issued by Ethicon to customers
in the United States (i.e., Model nos. 1013, 2009, 2010).
     2.23 “Transfer Price Adjustment” shall mean the difference, whether
positive or negative, between the Provisional Transfer Price and the Actual
Transfer Price.
4. Article 3 of the Agreement is hereby amended to include the following
Paragraphs 3.4 and 3.5:

 



--------------------------------------------------------------------------------



 



     3.4 Development and Supply Rights. Subject to the terms and conditions of
this Agreement, Ethicon hereby appoints Neoprobe, and Neoprobe herby accepts
appointment, as Ethicon’s exclusive supplier for all instruments and devices
used for radiation detection within the Field on a worldwide basis during the
Term. Ethicon further agrees that it will not directly, or indirectly through
third parties, develop instruments or devices used for radiation detection
within the Field, but that it will conduct such development activities solely
through Neoprobe unless otherwise agreed to in writing between the Parties.
     3.5 Supply to Century Medical, Inc. (“CMI”). The Parties acknowledge that
Neoprobe has, since September 28, 1999, terminated all the outstanding
distribution arrangements listed in Schedule 3.2 except with respect to the
current distribution agreement in place between Neoprobe and CMI covering
distribution, sales and marketing of substantially all of the Products in Japan.
Ethicon has previously indicated to Neoprobe that Ethicon did not wish to add
Japan to the Territory prior to the expiration of the original Term of this
Agreement on December 31, 2008. The Parties therefore acknowledge that Neoprobe
therefore has no further termination obligations under Section 3.2 of the
Agreement. Neoprobe’s agreement with CMI is currently set to expire under its
own terms on December 31, 2009. In the event Ethicon should desire to distribute
the Products in Japan, it must notify Neoprobe in writing of this intention
prior to January 15, 2009.
5. Paragraph 5.1 of the Agreement is hereby amended and restated in its entirety
as follows:
     5.1 Supply of the Product. During the term of this Agreement, Neoprobe
shall manufacture and sell the Products and Improved Products exclusively to
Ethicon in accordance with the Specifications, and shall not sell, supply or
distribute any Products or Improved Products to any third party except CMI.
Neoprobe shall supply Ethicon (and its Affiliates) with all of those quantities
of Products as ordered by Ethicon (and its Affiliates) pursuant to this
Agreement.
6. Paragraph 5.3 of the Agreement is hereby deleted.
7. Paragraph 5.7 of the Agreement is hereby amended and restated in its entirety
as follows:
     5.7 Transfer Price and Forecasts for New Products. The Parties will use
commercially reasonable efforts to negotiate Transfer Prices, including
Provisional Transfer Prices and forecasted demand, for New or Improved Products
in accordance with Article 6.
8. Paragraph 5.20 of the Agreement is hereby amended and restated in its
entirety as follows:

2



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
     5.20 Extended Warranty Program. The Parties agree to use commercially
reasonable efforts to sell and honor extended warranty arrangements in
accordance with the terms of Schedule 5.20.
9. Paragraph 5.24(a) of the Agreement is hereby amended and restated in its
entirety as follows:
     5.24 (a) Ethicon shall, within thirty (30) days from the end of each
calendar quarter during the term of this Agreement, deliver to Neoprobe reports
of actual sales prices and unit quantities from sales in the United States and
preliminary reports of sales prices and unit quantities from sales from major
markets outside the United States, as mutually agreed by the Parties. Ethicon
shall, within sixty (60) days from the end of each calendar year during the term
of this Agreement, deliver to Neoprobe reports of actual sales prices and unit
quantities from sales on a worldwide basis. The reports of sales shall be in
adequate detail to enable Neoprobe and Ethicon to estimate ASP (as defined by
Schedule 5.2) for Products sold during the preceding calendar year. Neoprobe and
Ethicon shall reasonably cooperate in calculating an estimate of the Transfer
Price Adjustment, if any, due Neoprobe or Ethicon. Within ninety (90) days from
the end of a Commercial Year (i.e., within 90 days of December 31 of each
calendar year during the term of this Agreement), the parties shall use
commercially reasonable efforts to reach written agreement on the amount of any
Transfer Price Adjustment. In the event that Ethicon owes additional funds to
Neoprobe, Ethicon shall pay such amount within thirty (30) days of reaching such
agreement in writing. In the event that Neoprobe owes funds back to Ethicon,
Neoprobe shall, within 30 days of reaching such agreement in writing, at
Ethicon’s option, pay Ethicon such amount or prepare credit memo(s) to offset
against the next delivery of Product(s) due to be delivered to Ethicon until
such amount due shall be fully satisfied.
10. Paragraph 5.27 of the Agreement is hereby amended and restated in its
entirety as follows:
     5.27 Exclusivity Maintenance Requirements. Ethicon has no obligation to
purchase from Neoprobe any minimum dollar or unit volume of the Products;
however, commencing in 2010 and, for each Commercial Year thereafter, Ethicon
shall be required to sell not less than [*] percent ([*]%) of the number of
Systems sold by Ethicon on a worldwide basis during the prior Commercial Year
(the “Exclusivity Maintenance Requirement” or “EMR”). In the event Ethicon does
not meet the EMR for any Commercial Year, within thirty (30) days following the
expiration of such Commercial Year, Ethicon must either (a) pay to Neoprobe the
additional amount (based on the ASP for the then most recently completed
calendar quarter) that Neoprobe would have earned if Ethicon had met the EMR or
(b) terminate Neoprobe’s exclusivity obligation to Ethicon under this Agreement.
In no case can the EMR for the Second Commercial Year or any subsequent
Commercial Years be less than [*] Systems.
11. Article 6 of the Agreement is hereby amended and restated in its entirety as
follows:

3



--------------------------------------------------------------------------------



 



ARTICLE 6 — PRODUCT IMPROVEMENTS
AND RESEARCH AND DEVELOPMENT
     6.1 Purpose of Research and Development. The Parties agree that a key
objective of their relationship is the further commercialization of Products and
support the development of New Products and Improved Products that are
compatible and complementary with existing Products, and that function in a
manner designed to protect, to the maximum extent reasonably possible, the
intellectual property rights of the parties and the distinctiveness of the
Products in the marketplace. The Parties therefore agree that they will design
or redesign their respective products for use in the Field consistent with the
foregoing objectives. Without limiting the foregoing, in order to accomplish
this objective, the Parties have agreed to establish a Development Committee
(the “Development Committee”) as defined in Section 6.2 below.
     6.2 Development Committee. The planning, direction and activities of the
research and development program shall be under the coordination of the
Development Committee, which shall consist of four members. Responsibilities of
the Development Committee shall include, but shall not be limited to, discussion
and communications concerning strategies for further research and development of
New Products and Improved Products, and development of product designs to assure
that Products are compatible and complementary to each other and function in a
manner designed to protect, to the maximum extent reasonably possible, the
intellectual property rights of the Parties and the distinctiveness of the
Products in the marketplace. Neoprobe and Ethicon shall each have two
(2) representatives on the Development Committee. Each Party shall name, and may
remove and replace at any time without the consent of the other Party, either of
its representatives. The Development Committee may meet by telephone conference
or other similar means. Notwithstanding the foregoing, the Development Committee
shall not have any authority to alter in any way the substantive rights of the
parties hereto set forth in this Agreement.
     6.3 Project Review Process. The Development Committee shall meet no less
frequently than semi-annually to review ongoing status of active projects, new
project concepts and project plans. Should Ethicon decide to fund development of
any project that may result in a New Product or Improved Product, Neoprobe will
present to Ethicon in writing a project plan including, at a minimum,
specifications for the potential product, a budget, and a development timetable.
In addition, the parties will negotiate in good faith Provisional Transfer
Prices and purchase commitments, if any related to the potential product.
Ethicon will have sixty (60) days from presentation of the project plan to
decide whether or not to fund the project. Should Ethicon decline to fund the
development or not respond on a timely basis, Neoprobe may elect to fund the
project at its own expense. Following completion of a functional prototype for a
New Product or Improved Product, Neoprobe will be obligated to present the
prototype to Ethicon for evaluation. Ethicon and Neoprobe will review the
prototype and related materials and use commercially reasonable efforts to
negotiate Transfer Prices, Provisional Transfer Prices and purchase commitments.
If Ethicon declines to negotiate or if the parties

4



--------------------------------------------------------------------------------



 



cannot agree on a Provisional Transfer Price and purchase commitment within
ninety (90) days following presentation of the prototype, Neoprobe will be free
to distribute the product through third parties, provided that the terms of
distribution with third parties are not more favorable to Neoprobe than the
terms of distribution discussed with Ethicon.
     6.4 Ethicon Requested Development Projects. Should Ethicon wish to develop
a product with a third party for use within the Field that may be considered to
compete with a Product, Ethicon will request, in writing, Neoprobe to submit a
proposal on the development project. Ethicon’s request for the development
proposal shall include, at a minimum, summary specifications for the potential
product, a target development budget, a development timetable and a target
market price. Neoprobe will have sixty (60) days from presentation of the
proposal request to determine whether or not to submit a proposal for the
project, and to notify Ethicon of its decision. Should Neoprobe decline to
submit a proposal, Ethicon may engage a third party to develop the potential
product. Should Neoprobe decide to submit a proposal, Neoprobe will have an
additional sixty (60) days to submit a formal proposal. Neoprobe will then
present to Ethicon in writing a project plan including, at a minimum,
specifications for the potential product, a budget, and a development timetable.
Ethicon and Neoprobe agree to use commercially reasonable efforts to negotiate
for no less than (90) days from presentation of the details of the project plan,
including, but not limited to, the development budget and timetable, the level
of funding and/or resources to be committed by each Party, Transfer Price terms,
Provisional Transfer Prices and purchase commitments. If the parties cannot
agree on terms within ninety (90) days, Ethicon will be free to engage third
parties to develop the potential product, provided that the terms of development
and/or potential distribution with third parties are not more favorable to
Ethicon than the terms of development and/or distribution discussed with
Neoprobe.
     6.5 New and Improved Products. If the Parties agree on Transfer Price
terms, Provisional Transfer Prices and purchase commitments for any New Product
or Improved Product pursuant to Sections 6.3 or 6.4, such New Product or
Improved Product will be added to the Agreement and shall become a Product
within the meaning of Section 2.15.
12. Paragraph 11.1 of the Agreement is hereby amended and restated in its
entirety as follows:
     11.1 Warranty. Neoprobe warrants during the warranty period set forth under
Section 11.2 below that all Products delivered to Ethicon under this Agreement
shall be manufactured in accordance and conformity with the Specifications and
in compliance with this Agreement, and that the Product so delivered shall be of
merchantable quality, free from defects in design, construction, materials and
workmanship. Neoprobe warrants that it shall comply with all present and future
statutes, laws, ordinances and regulations relating to the manufacture, assembly
and supply of the Product, including, without limitation, those enforced by the
FDA (including compliance with QSRs) and International Standards Organization
Rules 13485 et seq. Ethicon shall be entitled during the warranty period to
return to Neoprobe for exchange or full credit at Ethicon’s original cost,
including incurred freight and insurance costs, any Products returned by a
customer of Ethicon for

5



--------------------------------------------------------------------------------



 



defects in design, construction, materials or workmanship. Any inspection by
Ethicon shall not relieve Neoprobe of its obligation to manufacture Products
which meet the Specifications and comply with good manufacturing practices.
13. Paragraph 11.2 of the Agreement is hereby amended and restated in its
entirety as follows:
     11.2 Warranty Period. The initial warranty period shall be for a period of
one (1) year from the date of Ethicon’s shipment of a Product to its customers
in the United States or 15 months from the date of shipment from Ethicon’s
primary U.S. distribution center (i.e., JJHCS) to an international affiliate.
14. Paragraph 11.4 of the Agreement is hereby amended and restated in its
entirety as follows:
     11.4 Loaner Units. As part of Neoprobe’s warranty obligation described in
Sections 11.1 and 11.2, Neoprobe agrees at no cost to Ethicon to (a) provide
loaner units to Ethicon’s customers within two (2) business days of
notification; and (b) to repair and return or replace products under warranty
within twenty (20) days from the date of receipt of such return during, unless
otherwise agreed to by Ethicon. Neoprobe shall provide Ethicon with a procedure
for handling customer returns for servicing and repairing Products covered under
the warranty obligations described in Sections 11.1 and 11.2 within thirty
(30) days of the Effective Date.
15. Paragraph 12.1(a) of the Agreement is hereby amended and restated in its
entirety as follows:
     (a) for any reason other than those set forth under Section 17.6 below, and
this failure lasts longer than ninety (90) days from such desired delivery date;
or
16. Article 16 of the Agreement is hereby amended and restated in its entirety
as follows:
ARTICLE 16 — DISCLAIMER
     Ethicon makes no representation or warranty that it will market any of the
Products. Furthermore, all business decisions, including without limitation,
sale, price and promotion of the Product marketed under this Agreement and the
decision whether to sell the Product shall be within the sole discretion of
Ethicon.
17. Schedule 2.15 of the Agreement is amended and restated in its entirety as
Schedule 2.15 of this First Amendment.
18. Schedule 5.2 of the Agreement is amended and restated in its entirety as
Schedule 5.2 of this First Amendment.

6



--------------------------------------------------------------------------------



 



19. The Agreement is hereby amended to add Schedule 5.20 and Schedule 5.20.1 as
attached hereto.
20. Except as otherwise provided by this First Amendment, the Agreement shall
remain in full force and effect in accordance with its terms and does not
relieve either party from any of its obligations thereunder.
     IN WITNESS WHEREOF, the parties hereto set their hands as of the date first
written above.
ETHICON ENDO-SURGERY, INC.

     
By:
  /s/ Michelle Brennan
 
   
Print Name:
  Michelle Brennan
 
   
Title:
  Vice President

NEOPROBE CORPORATION

     
By:
  /s/ Brent L. Larson
 
   
Print Name:
  Brent L. Larson
 
   
Title:
  Vice President, Finance/CFO

7



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
Schedule 2.15
Current Products as of January 1, 2008

                      Neoprobe Model #     Ethicon Model #     Description    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    
[*]
    [*]     [*]    

*[*].
Discontinued Products as of January 1, 2008

                            Neoprobe Model #     Description     Neoprobe Model
#     Description    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]                
[*]
    [*]                
[*]
    [*]                
[*]
    [*]                
[*]
    [*]                
[*]
    [*]                

8



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
SCHEDULE 5.2
TRANSFER PRICE

1.   Effective January 1, 2009, and unless otherwise agreed to by the Parties in
writing, the Transfer Price for each unit of Product meeting the Specifications
will be determined according to the following table and the notes below:

                                        Neoprobe Model #     Ethicon Model #    
Description     Transfer Price     Floor Price     Demonstration Unit    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]     [*]    

*   As the ASP, as defined below, is determined based on historical analysis of
actual sales, the Parties agree to use a Provisional Transfer Price based, in
the case of Products distributed prior to January 1 of any given Commercial
year, on the ASP of the Product during the prior Commercial Year, and in the
case of Products added during a given Commercial Year, on commercially
reasonable negotiations between the Parties. The Provisional Transfer Price will
be reconciled and adjusted, as necessary, to the Transfer Price based on the
reconciliation process outlined in Section 5.2.

9



--------------------------------------------------------------------------------



 



**   For purposes of this Schedule 5.2 and calculating any adjustment to the
Transfer Price, actual ASP for a control unit shall be determined based on a
pro-rata split of the list prices for items sold as a part of a System
consistent with past practices.

2.   The terms used in the column headings of the above table, and other
capitalized terms used in this Schedule 5.2, shall be defined as provided in
this Paragraph 2. Capitalized terms not otherwise defined in this Schedule 5.2
shall have the meaning(s) attributed to them in the Agreement.

  a.   “Average Selling Price” or “ASP” shall mean the sum of the NSP for all
units of each type or item of Product sold by Ethicon during the Commercial Year
divided by the total number of units sold during that same Commercial Year.    
b.   “Floor Price” shall mean the minimum Transfer Price and the minimum
Provisional Price for a unit as defined in the schedule above or based on the
actual cost (“Cost”) to manufacture plus the indicated percentage markup. “Cost”
shall mean the direct material and labor costs to manufacture a Product, plus
Neoprobe’s direct and indirect overhead charges. Neoprobe’s overhead charges
mentioned above shall be calculated in a manner consistent with past practice in
determining minimum prices for Products sold to Ethicon.     c.   “Net Selling
Price” or “NSP” shall mean the revenue received by Ethicon or an Affiliate from
the sale of the Product to an independent third party less the following
amounts: (i) discounts, including cash discounts, or rebates actually allowed or
granted; (ii) credits or allowances actually granted upon claims or returns,
regardless of the party requesting the return; (iii) freight charges paid for
customer delivery; and (iv) taxes or other governmental charges levied on or
measured by the invoiced amount whether absorbed by the billing or billed party.
Commissions paid by Ethicon to its sales representatives shall not be deducted
from the amount that Ethicon charges to such third party in determining the NSP.
    d.   The Provisional Transfer Price (the “Provisional Price”) is the amount
that shall be used solely for purchase orders and invoicing purposes. The
Provisional Price shall be estimated and agreed to by the Parties annually, by
the end of the fourth quarter of each Commercial Year, and will then be in
effect for the subsequent Commercial Year.

3.   The Transfer Price, Provisional Transfer Price and Floor Price for each New
Product and each Improved Product added to Schedules 2.15 and 5.2 will be
determined based on good faith negotiations between the Parties as described in
Section 6.

10



--------------------------------------------------------------------------------



 



4.   Notwithstanding anything in this Schedule 5.2 to the contrary, the Transfer
Price for any Product shall not be less than the Product’s Floor Price.

5.   With respect to the calculation of Neoprobe’s cost of manufacture, the
parties agree that Ethicon will have the right to audit Neoprobe’s records to
verify the accuracy of such calculation. Ethicon’s audit rights, and the payment
procedures for any over and underpayments uncovered by such audit, shall
governed by the terms set forth in Section 5.24, with Ethicon instead of
Neoprobe as the auditing party and Neoprobe instead of Ethicon as the audited
party.

11



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
SCHEDULE 5.20
EXTENDED SERVICE PROGRAM
     1. Products Covered. Neoprobe, through Ethicon, will offer an Extended
Service Program in connection with the sale of the Products listed on
Schedule 5.20.1.
     2. Extended Service Period. During the term of the Agreement, the Extended
Service Program may be offered by Ethicon to customers for a specific term in
increments of one year, with a minimum term of one (1) year and a maximum term
of four (4) years (the “Extended Service Period”) beyond the expiration of the
original warranty period covering each specific instrument.
     3. Eligible Sales. Subject to Paragraph 3 hereof, Ethicon may market and
sell the Extended Service Program only in combinations of complete neo2000®
systems (i.e.,a minimum combination of one control unit and one accompanying
probe) and Neoprobe will honor the Extended Service Program, only if the
Extended Service Program is sold to the purchaser prior to the expiration of the
either purchaser’s original standard twelve-month warranty period or an extended
warranty period purchased subject to the Extended Service Program. In the event
that Ethicon sells an Extended Service Program to a customer following
expiration of a warranty period without Neoprobe’s express written approval,
Neoprobe may, at its sole discretion, either refuse coverage or charge Ethicon a
premium (calculated by multiplying the applicable Proposed Minimum Price
specified in Section 4 below by [*]%), in addition to any amounts that would be
payable under Section 8 below.
     4. Prices. The minimum transfer prices proposed by Neoprobe for its sales
to Ethicon of each type of Extended Service Program (“Proposed Minimum Prices”),
per year of coverage are listed in Schedule 5.20.1 to this Agreement; provided,
however, that Ethicon is free to sell the Extended Service Programs to Ethicon’s
customers at any price Ethicon sets (i.e., mark-up or discount from transfer
prices). Although the Proposed Minimum Prices are listed by component, the
Extended Service Program may not be sold except for complete systems, and in the
event that Ethicon sells probe coverage separate from coverage of complete
systems, Neoprobe may in its sole discretion either refuse coverage or charge
Ethicon a premium (calculated by multiplying the applicable Proposed Minimum
Price by [*]%), in addition to the amount that would be payable under Section 8
below. Proposed Minimum Prices are subject to prospective adjustment by Neoprobe
based on actual experience with 90 days written notice to Ethicon, provided,
however, that the Proposed Minimum Prices may not be increased more than [*]
percent ([*]%) during any twelve month period.
     5. Neoprobe’s Obligations Under the Extended Service Program.
          a. Control Unit. During the Extended Service Period, Neoprobe will
repair or replace, at its option, the neo2000 Control Unit returned by a
customer to Ethicon as a result of malfunction or defects in design,
construction, materials or workmanship, provided that the malfunction or defect
occurred during normal use of the Product and that Neoprobe is notified of the
defect during the Extended Service Period. During the Extended Service Period,
Neoprobe will provide the customer with a loaner Control Unit at no charge for
customer’s use during the time when the customer’s

12



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
Control Unit is being repaired or replaced, provided however that the loaner
unit is returned to Neoprobe within 15 days following return of the repaired or
replacement unit. If a loaner unit is not timely returned to Neoprobe, Neoprobe
may seek compensation directly from the customer.
          b. Replacement Probes. During the Extended Service Period, Neoprobe
will replace free of charge one 14mm or Bluetooth probe for each neo2000 system
covered by the Extended Service Program regardless of condition and or cause of
defect, and will replace a second probe for which coverage has been purchased
hereunder at a charge equal to 50 percent of Neoprobe’s then current list price
for the same model probe. Replacement of any additional probes during the
Extended Service Period may be provided by Ethicon at Ethicon’s expense. If
Ethicon provides replacement probes to customers out of Ethicon’s inventory in
satisfaction of Neoprobe’s obligation to provide a free replacement under this
paragraph, Neoprobe will reimburse Ethicon the cost of the replacement probe.
Any replacement probes provided out of Ethicon’s inventory in satisfaction of
Neoprobe’s obligation to provide a second probe replacement under this paragraph
will be billed by Ethicon to the customer at a charge equal to [*] percent of
Ethicon’s then current list price for the same model probe, and any collections
will be remitted to Neoprobe, provided, however that [*]% of Ethicon’s then
current list price will not result in a remittance to Neoprobe of less than the
Provisional Transfer Price then in effect under the Distribution Agreement.
          c. Other Replacement Parts. Except as specifically addressed under
sections 5(a) and 5(b), during the Extended Service Period, Neoprobe will
replace the parts listed in Schedule 5.20.1, free of charge one unit for each
neo2000 system covered by the Extended Service Program, and will replace a
second part of the same type for which coverage has been purchased hereunder at
a charge equal to 50 percent of Neoprobe’s then current list price for the same
model part. Replacement of any additional parts during the Extended Service
Period may be provided by Ethicon at Ethicon’s expense. If Ethicon provides
replacement parts to customers out of Ethicon’s inventory in satisfaction of
Neoprobe’s obligation to provide a free replacement under this paragraph,
Neoprobe will reimburse Ethicon the cost of the replacement probe. Any
replacement parts provided out of Ethicon’s inventory in satisfaction of
Neoprobe’s obligation to provide a second part of the same type replacement
under this paragraph will be billed by Ethicon to the customer at a charge equal
to [*] percent of Ethicon’s then current list price for the same model probe,
and any collections will be remitted to Neoprobe, provided, however that [*]% of
Ethicon’s then current list price will not result in a remittance to Neoprobe of
less than the Provisional Transfer price then in effect under the Distribution
Agreement
          d. Limitations. Except as expressly provided in 5(b) above for Probes,
the Extended Service Program will not cover any defect or malfunction that at
Neoprobe’s sole determination results from (i) abuse to, or misuse of, the
Product or any use other than the normal use of a Product; (ii) any catastrophe
such as fire, water, electric surge, lightning, windstorm, or any other peril
originating outside the Product, (iii) repairs by anyone other than an
authorized Neoprobe representative.
          e. Software Upgrades. Any software upgrades for the neo2000 system
available from Neoprobe may be provided by Ethicon to owners of the system
during the Extended Service Period free of charge.

13



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
     f. Policy. In connection with each sale of an Extended Service Program, the
customer will be provided with an Extended Service Policy in the form attached
hereto as Schedule 5.1.
          6. Procedures for Obtaining Extended Service Program Services. Service
or repair is available only related to Control Units covered by this Agreement.
Probes or other parts listed in Schedule 5.20.1 may currently only be replaced.
The customer desiring service on the neo2000 Control Unit under the Extended
Service Program will contact Ethicon for authorization from Ethicon to return
the Product to Neoprobe for inspection to determine whether the Control Unit can
be repaired. If Neoprobe determines that the Control Unit cannot be repaired,
Neoprobe will authorize Ethicon to provide the customer with a replacement
Control Unit. If the Control Unit can be repaired, Neoprobe will arrange for the
repair of the Control Unit and the return of the repaired Control Unit to the
customer. Ethicon has no authority to bind Neoprobe to repair or replacement of
the Control Unit unless and until Ethicon receives authorization from Neoprobe.
Except as otherwise specifically provided in this Agreement, Ethicon and
Neoprobe will process customer claims under the Extended Service Program
according to the same policies and procedures as are applicable to warranty
claims under Neoprobe’s standard warranty as defined in the Distribution
Agreement.
     7. Costs of Extended Service Program. Neoprobe will provide the repair or
replacement of the neo2000 Control Unit at its own expense. Neoprobe will
reimburse Ethicon for replacement of the Control Unit, probes, or other
replacement parts provided by Ethicon to the customer out of Ethicon’s inventory
provided that such replacements qualify for the Extended Service Program.
     8. Revenues from Sales of Extended Service Program.
          a. Within 15 days following the end of each calendar quarter of each
Commercial Year while this Agreement is in effect, Ethicon will deliver a copy
of Ethicon’s Extended Warranty Form agreement with the customer detailing the
amount of Sales Revenue, customer name, specific equipment (i.e., specific model
numbers and serial number) to be covered and the term (i.e, beginning and ending
dates) of each Extended Service Program sold by Ethicon. Within 30 days
following the end of the first three calendar quarters of each year, Ethicon
will deliver to Neoprobe a payment equal to the greater of (i) [*] percent of
the Sales Revenue shown on the Quarterly Service Program Report, or (ii) an
amount equal to the total dollar amount of the Proposed Minimum Prices for all
of the Extended Service Programs sold during the quarter. “Sales Revenue” means
gross revenue received by Ethicon for sales by Ethicon of the Extended Service
Program.
          b. Neoprobe shall have the right after thirty (30) days advance
written notice to Ethicon, to appoint an independent certified accountant at its
own expense, acceptable and approved by Ethicon (which approval shall not be
unreasonably withheld) who shall have access to Ethicon’s records during
reasonable business hours for the sole purpose of verifying the accuracy of the
Service Program Report, and any remittances due for replacement parts sold to
customers, for a period not more than the four previous year calendar quarters;
but this right may not be exercised more than once in any calendar year. Ethicon
shall be entitled to withhold approval of an accountant which Neoprobe nominates
unless the accountant duly executes a confidentiality agreement with Ethicon
which shall obligate such accountant to keep the information it receives from
Ethicon in confidence.

14



--------------------------------------------------------------------------------



 



          c. Unless otherwise agreed, if as a result of the audit performed
pursuant to Section 8(b) above the independent certified accountant determines
that Ethicon has not reported or paid any amounts due under this Agreement,
Ethicon shall, no later than 45 business days after receiving notice of such
underpayment, remit to Neoprobe the amount of the underpayment. If as a result
of the audit performed pursuant to Section 8(b) above, the independent certified
public accountant determines that Ethicon has overpaid any amounts due under
this Agreement; Neoprobe shall, no later than 45 business days after receiving
notice of such overpayment, remit to Ethicon the amount of the overpayment.

15



--------------------------------------------------------------------------------



 



* Portions have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
SCHEDULE 5.20.1

                                  Neoprobe component     Ethicon component    
Proposed Minimum     Product description(s)     part or Model no.     part no.  
  Price    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    
[*]
    [*]     [*]     [*]    

16